994 A.2d 1080 (2010)
Micha EL-Q: Freeman-Bey Sui Juris, Petitioner
v.
Judge: John J. POSERINA et al., Judge: Glenn Robinson et al., Warden: Clyde Gainey, et al., Officer: O.Donneil [Sic] BG# 6990, Officer: Witterby BG# 738, Respondents.
No. 4 EM 2010.
Supreme Court of Pennsylvania.
May 17, 2010.

ORDER
PER CURIAM.
AND NOW, this 17th day of May, 2010, the Application for Leave to File Original Process is GRANTED, and the "Petition for Writ of Habeas Corpus" is DENIED. The Prothonotary is directed to strike the jurists' names from the caption.